Citation Nr: 0833283	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for skin cancer.  

5.  Entitlement to service connection for bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which addressed 
several issues.  A notice of disagreement was received in 
October 2005 with regard to the issues of PTSD, bilateral 
hearing loss, and tinnitus.  A notice of disagreement was 
received in December 2005 with regard to the issues of 
bilateral knee injury and skin cancer.  A statement of the 
case was issued in November 2006, and a substantive appeal 
was received in December 2006.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
his claimed stressors have not been corroborated.

2.  Any current PTSD is not related to the veteran's active 
service. 

3.  Hearing loss disability was not manifested during active 
service or for many years after active service, nor is 
hearing loss disability otherwise causally or etiologically 
related to active service. 

4.  Tinnitus disability was not manifested during active 
service or for many years after active service, nor is 
tinnitus disability otherwise causally or etiologically 
related to active service.

5.  Skin cancer was not manifested during active service or 
for many years thereafter, nor is skin cancer otherwise 
causally or etiologically related to active service.   

6.  Bilateral knee disability was not manifested during the 
veteran's active service, nor is bilateral knee injury 
otherwise causally or etiologically related to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2007).  

3.  Tinnitus disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

4.  Skin cancer was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Bilateral knee disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in January 2005 with regard to the issues of bilateral 
hearing loss, tinnitus, skin cancer, and bilateral knee 
disability, and in February 2005 with regard to the issue of 
PTSD.  In March 2006, the veteran was provided with notice of 
the types of evidence necessary to establish a disability 
rating and the type of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection, 
any questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot.  Thus, VA 
has satisfied its duty to notify the appellant.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Initially, the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to bilateral knees, skin cancer, and PTSD, so it is 
not necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the incurrence of 
bilateral knee disability, skin cancer, or PTSD in service.  
Moreover, given the absence of any competent evidence of the 
claimed post-service disabilities until more than 30 years 
after service, any current opinions provided at this point 
would be no more than speculative.  See 38 C.F.R. § 3.102 (a 
finding of service connection may not be based on a resort to 
speculation or even remote possibility).  

The evidence of record contains the veteran's service medical 
records and post-service VA and private medical records.  The 
evidence of record also contains a report of VA examination 
performed in February 2003 with regard to the issues of 
bilateral hearing loss and tinnitus.  The examination report 
obtained is fully adequate; it is thorough and contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the veteran's appeal.  

Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a current 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as malignant tumors, arthritis, and organic disorders of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

PTSD

Criteria & Analysis

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Initially, the Board finds that there is no evidence that the 
veteran participated in combat during active service.  With 
regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran has 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The veteran's service personnel records reflect that he 
served during the Vietnam War Era and received several 
medals; however, the record does not reflect receipt of any 
combat decorations.  Further, there is nothing in the 
veteran's service personnel records or service medical 
records to show combat.  

As it is not shown that the veteran engaged in combat, his 
unsupported assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

In March 2005, the veteran submitted a stressor statement 
that no single event contributed to his claim for PTSD.  He 
stated that his PTSD was caused by his experiences day in and 
day out, as well as the knowledge that his work on aircraft 
equipment was directly responsible for the dropping of bombs 
on thousands of people.  

In November 2005, he stated that he came in contact with 
pilots and co-pilots who were shot and bleeding.  He claimed 
that he had to remove dead pilots and co-pilots from 
aircraft.  

A letter from Dr. R.L.H. dated in February 2005 reflects a 
diagnosis of PTSD.  Dr. R.L.H. opined that the veteran's PTSD 
was as likely as not directly from his military service 
during combat in Vietnam.  

A June 2006 from the RO addresses the veteran's claimed 
stressors and reflects a formal finding that the information 
provided by the veteran was insufficient to warrant a request 
to the U. S. Army and Joint Services Records Research Center 
(JSRCC) to verify his stressors.  The memo also reflects a 
finding that the veteran's service personnel records show 
that he was not assigned to the U.S.S. Ranger during the 
period he claims he was.  

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors consist of 
anecdotal incidents rather than verifiable incidents; it has 
not been corroborated by official records, buddy statements, 
or any other supportive evidence.  He has not produced any 
witness who can corroborate his testimony.  The veteran's 
diagnosis of PTSD, first shown many years after service, has 
not been attributed to a verified in-service stressor.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Bilateral Hearing Loss and Tinnitus

Criteria & Analysis

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.  

The veteran has claimed entitlement to hearing loss and 
tinnitus due to exposure to noise from jet engines during 
active service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A service Report of Medical Examination for separation 
purposes dated in January 1969 reflects that the veteran 
scored 15/15 on the whispered voice test for both ears.  His 
ears, nose, and throat were clinically evaluated as normal.  
There are no other service medical records related to 
bilateral hearing.  

The veteran underwent a VA examination in September 2005.  
The report of this examination shows that the claims file and 
medical records were reviewed.  The veteran reported exposure 
to flight line noise, noisy equipment, and jet engine noise 
during military service.  He stated that he worked as a 
civilian with automobiles and was exposed to some noise.  He 
reported hunting on occasion for recreation.  He claimed to 
have constant bilateral tinnitus beginning during military 
service.  

Speech recognition testing showed scores of 92 percent for 
the right ear and 98 percent for the left ear.  Audiometric 
testing showed pure tone thresholds, in decibels, as follows, 
with a right ear average of 45 decibels and a left ear 
average of 43 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
50
50
55
LEFT
25
15
45
55
55

The examiner diagnosed moderate to moderately severe 
sensorineural hearing loss at 2000-4000 Hz bilaterally.  The 
examiner opined that there was insufficient information 
available in order to render an opinion with regard to 
etiology of bilateral hearing loss and tinnitus without 
resorting to speculation.  

The Board notes that the lack of any evidence of continuing 
bilateral hearing loss for over 36 years between the period 
of active duty and the evidence showing bilateral hearing 
loss and tinnitus is itself evidence which tends to show that 
no bilateral hearing loss and tinnitus were incurred as a 
result of service.  Moreover, there is no medical evidence 
showing that bilateral hearing loss manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service, and therefore service 
connection for bilateral hearing loss may not be presumed to 
have had its onset in service.  38 U.S.C.A. §§ 1112, 1137; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Further, the "absence" of evidence or "negative" evidence 
of any tinnitus and bilateral hearing loss during service in 
this case is supported by affirmative evidence, consisting of 
the separation examination report which included normal 
audiometric testing.  Although the veteran has asserted that 
his bilateral hearing loss and tinnitus are due to acoustic 
trauma in service, the fact remains, however, that there is 
no record of complaints of hearing loss and tinnitus during 
service, and he has not provided any medical evidence, 
whatsoever, showing findings or a diagnosis of bilateral 
hearing loss and tinnitus until September 2005.   

Finally, the Board believes it significant that the September 
2005 medical examiner could not offer an opinion with regard 
to the etiology of the current bilateral hearing loss and 
tinnitus without resorting to speculation.  The Board has 
considered the veteran's own lay statements to the effect 
that his bilateral hearing loss and tinnitus are causally 
related to his active service; however, it is noted that the 
veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  To the extent that the veteran 
is competent to report symptoms of hearing loss and tinnitus 
during service, his assertions in this regard are 
inconsistent with the overall record which shows no pertinent 
complaints during service and clinical normal finding 
regarding hearing acuity and the ears at the time of 
separation examination.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).

Skin Cancer

Analysis

A service Report of Medical Examination for separation 
purposes dated in January 1969 reflects that the veteran's 
skin was clinically evaluated as normal.  There are no other 
service medical records related to the skin.  

Private medical records from Wise County Medical and Surgical 
Clinic dated in January 2000 reflect that the veteran was 
diagnosed with superficial basal cell carcinoma.  

VA outpatient treatment records dated in February 2005 
reflect that the veteran was diagnosed with a skin lesion of 
the scalp and underwent an excision of the left parietal 
scalp lesion.  In June 2005, the veteran was assessed with a 
solar keratosis.  

Although the veteran has asserted that skin cancer is related 
to service, the fact remains, however, that the January 1969 
examination report showed the skin was clinically evaluated 
as normal.  The clinically normal findings are significant in 
that it demonstrates that trained military medical personnel 
were of the opinion that no skin cancer was present at that 
time.  The Board views this inservice examination report as 
competent evidence that there was no skin cancer at that 
time.  There is also no evidence suggesting that skin cancer 
was manifest within one year of service for purposes of the 
one-year presumption for malignant tumors.  

In fact, the lack of any evidence of continuing skin cancer 
for many years after service is itself evidence shows no 
continuity of symptoms related to skin cancer.  With respect 
to negative evidence, the fact that there was no record of 
any complaint, let alone treatment, involving the veteran's 
condition for several years is significant.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints).  

While acknowledging the veteran's statements that his current 
skin cancer is etiologically related to service, the veteran 
is not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, although medical evidence demonstrates a 
current diagnosis of skin cancer, such post-service findings 
fail to establish any relationship between the current 
disability and service.  Skin cancer was not manifested 
during service, or for many years thereafter.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for skin 
cancer.  Consequently, the benefit-of-the-doubt-rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Knee Disability 

Analysis

A service Report of Medical Examination dated in January 1969 
for separation purposes reflects that the veteran's lower 
extremities were clinically evaluated as normal.  There are 
no other service medical records related to the bilateral 
knees.  

VA outpatient treatment records dated in September 2005 
reflect that the veteran underwent an MRI on the right knee.  
MRI findings revealed a small osteochondral lesion on the 
anterior medial femoral condyle probably post traumatic in 
nature.  In October 2005, the veteran underwent an MRI on the 
left knee.  MRI findings revealed moderate degenerative 
osteoarthritic changes with degeneration or post surgical 
changes to the medial meniscus.  Small joint effusion was 
noted.  In May 2006, it was noted that the veteran underwent 
arthroscopic knee surgery.  

Although the veteran has asserted that he injured his knees 
in service, the fact remains, however, that the January 1969 
examination report showed the lower extremities were 
clinically evaluated as normal.  The clinically normal 
findings are significant in that it demonstrates that trained 
military medical personnel were of the opinion that no 
bilateral knee disability was present at that time.  The 
Board views this inservice examination report as competent 
evidence that there was no bilateral knee disability at that 
time.  

Moreover, the record does not show pertinent complaints or 
medical treatment for a number of years after discharge from 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing bilateral knee disability for over 36 years 
between the period of active duty and the evidence showing 
treatment for bilateral knee disability is itself evidence 
which tends to show that no bilateral knee disability was 
incurred as a result of service, nor may arthritis be 
presumed to have been incurred in service.  

While acknowledging the veteran's belief that his bilateral 
knee disability is due to service, it is well established 
that as a layperson, the veteran is not considered capable of 
opining as to the etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Thus, service connection for bilateral knee disability is not 
warranted.  This is a case where the preponderance of the 
evidence is against the claim and the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for PTSD is not warranted.  Service 
connection for bilateral hearing loss is not warranted.  
Service connection for tinnitus is not warranted.  Service 
connection for skin cancer is not warranted.  Service 
connection for bilateral knee disability is not warranted.  

The appeal is denied as to all issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


